DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-31 are pending in this application. Claims 1, 4, 13, and 28-31 are amended. Claims 1-31 have been examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 10 and the phrase, “wherein the opening…comprises an enlargement,” (lines 1 and 2) it unclear what is meant by “an enlargement” with respect to the opening. The size of the opening would appear to change according to how the device is being used, e.g., whether or not it is associated with a connector. This phrase is therefore indefinite since it is unclear what is being claimed. For examination purposes, “wherein the opening…comprises an enlargement,” has been construed as wherein boundary forming the opening has an increased width at an end. It is noted that the “second 
Claim 28 recites the limitation "the main pad member" in 4.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the main pad member” is intended to be the first pad member based on the amendment to Claim 28, but it is unclear as claimed. For examination purposes, “the main pad member” has been construed as the first pad member. 
Any remaining claims are rejected as depending from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackey (U.S. 2015/0033433).
Regarding Claim 1, Mackey discloses a hockey goalkeeper leg pad (10; see Fig. 3-5) wearable on a leg of a hockey goalkeeper to protect the leg (capable of being worn to protect the leg of a hockey goalkeeper since 10 is a leg pad), the hockey goalkeeper leg pad (10) comprising: - a first pad member (28 of 10; see Fig. 4) configured to overlie and protect an upper leg region, a knee and lower leg region of the leg (see 28 in Fig. 4; 28 extends along a lateral portion of the leg and therefore configured to 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Mackey has met the structural limitations of the claim is capable of functioning as claimed, i.e., configured to adjust the second pad member relative to the first pad member, to allow the second pad member to be adjusted. 
Regarding Claim 2, Mackey discloses the claimed invention and wherein the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5) is connected to (see Fig. 4) the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28) without folding back onto the second pad member (i.e. is capable of being 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Mackey has met the structural limitations of the claim is capable of functioning as claimed, i.e., without folding back. 
Regarding Claim 27, Mackey teaches the claimed invention and wherein the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28) and the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5) detachably connect (via the buckle) the second pad member (98) to the first pad member (28 of 10) such that the second pad member is detachable from the first pad member (98 is detachable from 28 of 10 via the buckle). 
Regarding Claim 28, Mackey teaches the claimed invention and wherein the first pad member (28 of 10) is configured to overlie and protect a foot of the leg (since it is a portion of 10 that extends over the lateral side of the foot of the leg; see Fig. 4) and the second pad member (98) is a knee pad member projecting rearwardly from the main pad member (i.e. construed as first pad member; see 98 projecting rearwardly from a rearmost position of 28 of 10; see Fig. 4 for comparison of regions). 
Regarding Claim 29, the combined references of Mackey and Taylor teach the claimed invention and wherein the knee pad member (98) is a lateral knee wing (see Fig. 5).
Regarding Claim 30, Mackey discloses a hockey goalkeeper leg pad (10; see Fig. 3-5) wearable on a leg of a hockey goalkeeper to protect the leg (capable of being worn to protect the leg of a hockey goalkeeper since 10 is a leg pad), the hockey goalkeeper leg pad (10) comprising: - a first pad member (28 of 10; see Fig. 4) configured to overlie and protect an upper leg region, a knee, a lower leg region, 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Mackey has met the structural limitations of the claim is capable of functioning as claimed, i.e., configured to adjust the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10-13, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey (U.S. 2015/0033433) in view of Taylor (U.S. 2009/0210990).
Regarding Claim 3, Mackey teaches the claimed invention and wherein the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28) appears to comprise an opening (opening on one half of the buckle that accepts the other) and the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5) extends into what is presumably the opening (extends into the opening on one half of the buckle that accepts the other; see Fig. 4 of Mackey) to connect the second pad member to the first pad member (to connect 28 to 98; see Fig. 4), but is silent about specifically including an opening. 
Taylor teaches a similar configuration (i.e. an adjustment system for leg protectors including a buckle; see 26) that definitively has opening (see half of buckle that has an opening inside and along two sides to allow the other half with prongs to be snap fastened; see Fig. 1, Para. [0023]). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Mackey's teaching of a leg protector with an adjustment system with a buckle that appears to have an opening to include Taylor's teaching of a leg protector system having an adjustment system that definitively has an opening since the buckles appear to be the same 
Regarding Claim 4, the combined references of Mackey and Taylor teach the claimed invention and wherein the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) comprises an elongated portion (50 of Mackey) and an enlarged portion (other half of buckle of Mackey) that is larger than the elongated portion (since 50 is threaded through the buckle to secure it of Mackey) and is configured to retain the connector of the second pad member (is configured to retain, when buckled, one half of the buckle, and portions of 50, 72, and 73 nearest 28; see Fig. 4 of Mackey) into the opening  of the connector (opening in half of buckle of Taylor) of the first pad member (28 of Mackey).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Mackey has met the structural limitations of the claim is capable of functioning as claimed, i.e., configured to retain. 
Regarding Claim 5, the combined references of Mackey and Taylor teach the claimed invention and wherein the elongated portion (50 of Mackey) of the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) comprises a strap (50 of Mackey). 
Regarding Claim 6, the combined references of Mackey and Taylor teach the claimed invention and the strap (50 of Mackey) of the second pad member (98 of Mackey) relative to the first pad member (28 of Mackey), but Is silent about the strap specifically being unstretchable. 

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Mackey and Taylor's teaching of a strap for a leg protector to include Taylor's teaching of a strap that is unstretchable during adjustment for a leg protector since doing so is known in the art and would hold the protector around the leg to provide maximum protection and coverage (see Para. [0023] of Taylor).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the combined references has met the structural limitations of the claim is capable of functioning as claimed, i.e., unstretchable during adjustment. 
Regarding Claim 7, the combined references of Mackey and Taylor teach the claimed invention and wherein a material of the enlarged portion of the connector of the second pad member (material of the other half of the buckle, of the other half of the buckle and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) and a material of the elongated portion of the connector of the second pad member (material of the 50, of the other half of the buckle and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey), but is silent about the particular materials so as to determine the relative stiffness of the enlarged portions and elongated portions. 
Taylor teaches a similar configuration (i.e. an enlarged portion; see buckle of 26 and Para. [0023]) that is plastic (see Para. [0023]) and therefore appears stiffer than another similar configuration (i.e. an elongated portion; see strap of 26 and Para. [0023]) that is nylon (see Para. [0023]). 

The combined references teach the claimed invention except for the explicit teaching of the plastic being stiffer than the nylon. 
It would have been obvious to one having ordinary skill in the art to at the time the claimed invention was effectively filed to include the plastic being stiffer than the nylon since this would allow for the buckle to snap closed (as claimed, see Para. [0023]), thus firmly holding the strap the strap in place while it is wrapped and adjusted around the leg. See MPEP 2144 (I).  
Regarding Claim 8, the combined references of Mackey and Taylor teach the claimed invention and wherein the material (plastic, of Taylor) of the enlarged portion of the connector of the second pad member (the other half of the buckle, of the other half of the buckle and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) appears to be a rigid polymeric material (plastic which forms a snap buckle). 
The combined references teach the claimed invention except for the plastic specifically being a rigid polymeric material. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have chosen the plastic to be a rigid polymeric material (i.e., a rigid plastic) this is a snap buckle that would appear to require rigid material to properly stay fastened and since it has been held to be within the general skill of one having ordinary skill in the art to select a known material on the basis of its suitability for the intended use of securely connecting portions of a strap. See MPEP 2144.07. 

Regarding Claim 11, the combined references of Mackey and Taylor teach the claimed invention and wherein the enlargement of the opening (see widened portion at the one end of the opening, i.e. one end of the free end and end near strap, of the half of the buckle in Fig. 4 of Taylor) of the connector of the first pad member (of one half of the buckle, and portions of 50, 72, and 73 nearest 28 of Mackey) is a first enlargement (see widened portion at one end of the opening of the half of the buckle in Fig. 4 of Taylor) and the opening (opening in half of buckle of Taylor) of the connector of the first pad member (of one half of the buckle, and portions of 50, 72, and 73 nearest 28 of Mackey) comprises a second enlargement (see widened portion at the other end, i.e. other end of the free end and end near strap, of the opening) spaced from the first enlargement (see spacing in Fig. 4 of Taylor).
Regarding Claim 12, Mackey teaches the claimed invention and wherein the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28 of Mackey) appears to comprise an opening (opening in half of buckle of Taylor) and the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) is extendable into what is presumably the opening (opening in half of buckle of Taylor) to connect the second pad member (to connect 98; see Fig. 5) to the first pad member (28 of 10; see Fig. 4 of Mackey), but is silent about specifically including openings. 
Taylor teaches a similar configuration (i.e. an adjustment system for leg protectors including a buckle; see 26) that definitively has opening (see half of buckle that has an opening inside and along two sides to allow the other half with prongs to be snap fastened; see Fig. 1, Para. [0023]). 

The combined references of Mackey and Taylor teach the claimed invention except for a plurality of openings. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include a plurality of openings by duplicating the other half of the buckle and portion of 50 near 28 and adding this to the existing portion 72 including an upper 73 portion since the upper 73 portion is a hole and appears to be designed to hold a similar strap with half buckle, and since doing so would also allow for adjustability in the connection of the parts. It has also been held that mere duplication of the essential working parts only involves routine skill in the art. See MPEP 2144.04(VI)(B).  
Regarding Claim 13, Mackey teaches the claimed invention and wherein the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) comprises an elongated portion (50 of Mackey) and an enlarged portion (other half of the buckle of Mackey) that is larger than the elongated portion (since 50 is threaded through the buckle to secure it of Mackey) and is configured to retain the connector of the second pad member with the connector of the first pad member (i.e., the other half of the buckle is configured to retain the other half of the buckle, and portions of 50, 72, and 73 nearest 98, of 98, with one half of the buckle, and portions of 50, 72, and 73 nearest 28; see Fig. 5 of Mackey).  

Regarding Claim 19, the combined references of Mackey and Taylor teach the claimed invention and wherein the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28 of Mackey) appears to comprise an opening (opening in half of buckle of Taylor) and the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) is extendable into what is presumably the opening (opening in half of buckle of Taylor) to connect the second pad member (to connect 98; see Fig. 5) to the first pad member (28 of 10; see Fig. 4 of Mackey), but is silent about specifically including openings. 
Taylor teaches a similar configuration (i.e. an adjustment system for leg protectors including a buckle; see 26) that definitively has opening (see half of buckle that has an opening inside and along two sides to allow the other half with prongs to be snap fastened; see Fig. 1, Para. [0023]). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Mackey's teaching of a leg protector with an adjustment system with a buckle that appears to have an opening to include Taylor's teaching of a leg protector system having an adjustment system that definitively has an opening since the buckles appear to be the same type and the buckle specifically including an opening for prongs to provide a snap fit would allow for secure fastening of the protector around the leg so that it may provide maximum protection and coverage a particular wearer (see Para. [0023] of Taylor).
The combined references of Mackey and Taylor teach the claimed invention except for a plurality of openings. 

Regarding Claim 31, Mackey teaches a hockey goalkeeper leg pad (10; see Fig. 3-5) wearable on a leg of a hockey goalkeeper to protect the leg (capable of being worn to protect the leg of a hockey goalkeeper since 10 is a leg pad), the hockey goalkeeper leg pad (10) comprising: - a first pad member (28 of 10; see Fig. 4) configured to overlie and protect an upper leg region, a knee and lower leg region of the leg (see 28 in Fig. 4; 28 extends along a lateral portion of the leg and therefore configured to overlie and protect an upper leg region, a knee and lower leg region of the leg); - a second pad member (98; see Fig. 5) connected to (via the buckle, 50, 72, and 73; see Fig. 4, 5) the first pad member (28 of 10; see Fig. 4); and - an adjustment system (the buckle, 50, 72, and 73; see Fig. 4, 5) configured to adjust the second pad member relative to the first pad member (which is capable of adjusting the second pad member relative to the first pad member via the straps which can be pulled apart or drawn together and connected to secure the leg pad to the goalkeeper's leg; see Para. [0044]);  the adjustment system (50, 72, and 73; see Fig. 4,5) comprising a connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28) and a connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5) that are connected to one another (by a buckle; see Fig. 4) to allow the second pad member to be adjusted relative to the first pad member (since connecting the halves of the buckle allows for an adjustment of the pads to bring them closer together), the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 
Taylor teaches a similar configuration (i.e. an adjustment system for leg protectors including a buckle; see 26) that definitively has opening (see half of buckle that has an opening inside and along two sides to allow the other half with prongs to be snap fastened; see Fig. 1, Para. [0023]. 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Mackey's teaching of a leg protector with an adjustment system with a buckle that appears to have an opening to include Taylor's teaching of a leg protector system having an adjustment system that definitively has an opening since the buckles appear to be the same type and buckle including an opening for prongs to provide a snap fit would securely fasten the protector around the leg so that it may provide maximum protection and coverage a particular wearer (see Para. [0023] of Taylor). 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to . 
Claims 14, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mackey (U.S. 2015/0033433).
Regarding Claim 14, Mackey teaches the claimed invention and wherein the first pad member (28 of 10; see Fig. 5) comprises an inner liner (44; see Fig. 7; see Para. [0045]) and the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28) appears to be stitched to the inner liner (see description of connection by stitching in Para. [0051]; it is noted that although the portion of 72 claimed is covered in Fig. 6, a similar portion of 72 shown at the bottom shows stitching in Fig. 6). 
Mackey teaches the claimed invention except for the claimed portions specifically being stitched. 
It would have been obvious to one having ordinary skill in the art to at the time the claimed invention was effectively filed to include the portions being stitched since this is specifically shown in Fig. 6 for a similar part providing the connector of the first pad member of Mackey with stitching to the inner liner since doing so would give rise to a reinforced region along 72. See MPEP 2144 (I).  
Regarding Claim 24, Mackey teaches the claimed invention and wherein the connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28 of Mackey) is a first connector of the first pad member (28 of 10 of Mackey), the connector of the second pad member (other half of the buckle, and portions of 50, 72, and 73 nearest 98; see Fig. 5 of Mackey) is a first connector of the second pad member (98 of Mackey), but it is silent about second connectors on the first and second pad members. 

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to include second connectors on the first and second pad members since a second connector on each pad would give additional securement to the area, thus helping hold the position of the leg protector when worn. It is also noted that at least 72 appears to have a portion 73 to accommodate an additional strap, and this portion could be modified like the portions above the first and second pad, see Fig. 4 and 5, such that each portion of 72 includes a portion 73 and additionally includes a second strap. It has been held that mere duplication of the essential working parts of device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
Regarding Claim 25, Mackey, as modified, teaches the claimed invention and wherein the first connector of the first pad member (one half of the buckle, and portions of 50, 72, and 73 nearest 28 of Mackey) and the second connector of the first pad member (as described by modification of the combined references above) are separate and spaced apart from one another (as described by modification of the combined references).
Allowable Subject Matter
Claims 9, 15-18, 20-23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Pages 9-10, filed 5/3/21, with respect to the specification and drawings have been fully considered and are persuasive.  These objections have been withdrawn. 
Applicant’s arguments, see Pages 10-11, with respect to the rejection(s) of claim(s) under 35 U.S.C. 112 have been fully considered and are partially persuasive.  While the majority of the arguments 
Applicant's arguments, see Pages 4-5 with respect to Mackey and rejections under 35 U.S.C. 102(a)(1)  have been fully considered, but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (i.e., the first pad member not being a pad member and 98 as being adjustable to the outer shell), it is noted that the features upon which applicant relies (i.e., specifics of what constitute a “pad member,” the pad member being configured to overlie and protect particular portions of an upper leg region, a knee and a lower leg region, and the 98 having some configuration with respect to an outer shell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, Mackey teaches the claimed features as detailed in the above rejection. It is respectfully noted that the portions designated as the pad members are portions of the pad and meet the claim limitations as presented. It also respectfully noted that Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited.
Applicant’s arguments, see Pages 12-13, with respect to Smith and the rejections of claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in light of the amended claims.  Claims 20-23 have been indicated as free of art but are objected to as indicated in the allowable subject matter section since Claim 1 is still rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackey.

With respect to Applicant’s arguments, see Pages 13-14, regarding Claim 31 rejected under 35 U.S.C. 103 as being unpatentable over Mackey in view of Taylor, this claim is not allowable for similar reasoning as that presented for Claim 1. 
Applicant argues, see Page 14, that Taylor, which is being relied upon to teach a rigid-plastic buckle comprising an opening and an unstretchable strap, does not remedy Mackey's deficiencies. The Examiner agrees that Mackey is not relied upon to teach the features argued by the Applicant with respect to Claim 1. 
Specifically, while Applicant argues that Mackey fails to show certain features of applicant’s invention (i.e., the first pad member not being a pad member and 98 as being adjustable to the outer shell), it is noted that the features upon which applicant relies (i.e., specifics of what constitute a “pad member,” the pad member being configured to overlie and protect particular portions of an upper leg region, a knee and a lower leg region, and the 98 having some configuration with respect to an outer shell) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see Page 14, with respect to Smith and the rejections of claims under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amended claims.  Claim 9 has has been indicated as free of art but is objected to as indicated in the allowable subject matter section since Claims 1, 3, and 4 are still rejected as detailed above.

To help promote expedited prosecution of this case, the Applicant is invited to contact the Examiner to set-up an Interview to discuss the distinguishing features of the invention over the prior art and clarification of the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE M KOZAK/Primary Examiner, Art Unit 3732